DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on03/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 12-20 directed to species and a method non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a protrusion protruding from a sidewall of the pillar portion so as to be in contact with the support pattern, the pillar portion includes a conductive material, and the protrusion includes a same conductive material as the pillar portion and is further doped with impurities,” as recited in claim 1.
With regards to claim 1, Kim et al. (US 2010/0188795 A1, hereinafter Kim), the closest reference, teaches a semiconductor device, (FIG. 2) comprising: 
lower electrodes (electrodes 122a) on a semiconductor substrate; (substrate 100) 
a support pattern (supporting layer 114a) connecting the lower electrodes at sides of the lower electrodes; and 

a pillar portion (lower electrode 122a) extending in a vertical direction perpendicular to a top surface of the semiconductor substrate; (See FIG. 2)
However, while Kim teaches a protrusion portion 120a, the protrusion portion is a dielectric and is not doped with impurities as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812